Citation Nr: 0402300	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left orchiectomy 
secondary to embryonal carcinoma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
April 1972, November 1986 to September 1991, and October 1996 
to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim of entitlement to service connection 
for a left orchiectomy secondary to embryonal carcinoma.  


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a left 
orchiectomy secondary to embryonal carcinoma.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

The veteran maintains that while undergoing training at the 
Air Force Academy in early to mid-1970, his left testicle was 
injured.  He said that he was forced to remove his clothes 
and crawl on his stomach over rocks in a pit.  Unfortunately, 
there is no objective documentation of this reported injury.  
Thereafter, he performed his first period of service from 
June 1970 to April 1972, during which time no injury or 
abnormality of the testicle was reported or shown.  Post-
service private medical records reveal that in October 1973, 
a left testicular tumor was diagnosed after the veteran had 
noticed a left testicular mass 1-2 months earlier.  In 
December 1973, the veteran underwent excision of a left 
inguinal mass.  

The veteran began his second period of service in November 
1986.  A June 1986 examination report noted a tumor removed 
from the left testicle in 1973, following which the veteran 
underwent radiation therapy from 1973 to 1975.  According to 
a post-service October 2002 examination report, the veteran 
reported suffering from residuals of his malignancy and long-
term treatment, and also reported that his leg was painful 
and constantly edematous.  

Essentially two theories of entitlement are possible under 
the fact pattern.  Initially, it is possible that the 
embryonal cell carcinoma which resulted in the 1973 surgery, 
left orchiectomy, had its onset during the veteran's first 
period of service from June 1970 to April 1972 or within the 
first post-service year.  The second theory is that the 
tumor, which existed prior to the veteran's second and third 
periods of service, was aggravated during service.  In the 
January 2003 rating decision and February 2003 Statement of 
the Case (SOC), the RO denied the claim under this theory of 
entitlement, reasoning that the left orchiectomy secondary to 
embryonal carcinoma clearly existed prior to service and was 
not shown to have permanently worsened as a result of 
service.   

However, inasmuch as an element of this case involves the 
matter of aggravation, the Board points out that there has 
been a change in the interpretation of the law with respect 
to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, the law as recently interpreted 
under Cotant v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
the Department of Veterans Affairs (VA) must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  This interpretation must be 
applied upon readjudication of the claim at issue on the 
merits.  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 
38 C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Additionally, the record contains no medical opinion 
addressing whether the veteran's claimed disability was 
incurred in or aggravated by service.  Such an opinion is 
necessary in this case, and an examination is warranted.  

Finally, the Board observes that the changes in law brought 
about by the enactment of the Veterans Claims Assistance Act 
of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), are applicable to this appeal, as are the 
implementing regulations, at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will provide notification if 
any further action is required on the part of the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran of the 
current interpretation of the law with 
respect to a claim based on aggravation, as 
well as provide him appropriate notice 
under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  
Such notice should specifically apprise him 
of the evidence and information necessary 
to substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
request any additional information (dates 
and treatment sources) pertaining to his 
claimed disability at any time since 
service.  After securing the necessary 
releases, the RO should attempt to obtain 
any records so identified.  

3.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, the veteran should be 
afforded an appropriate VA examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should initially identify all 
residuals of the veteran's left testicular 
tumor.  The examiner should then provide 
the following opinions:

An opinion as to the date of onset and 
etiology of the veteran's left testicular 
tumor.  Is it at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that the left testicular tumor 
had its onset during the veteran's first 
period of service from June 1970 to April 
1972, or within the first post-service 
year, i.e., by April 1973, or is related to 
any in-service disease or injury, including 
the veteran's description of crawling on 
his stomach over rocks in a pit?

Were the residuals of a left testicular 
tumor aggravated (i.e., undergo a permanent 
increase in severity) during either or both 
of the veteran's subsequent periods of 
service from November 1986 to September 
1991 and October 1996 to May 2002?  

A written rationale and bases should 
support all conclusions. 

4.  The RO should review the record and 
ensure that all questions posed in this 
REMAND have been adequately addressed.  The 
examination report should be returned for 
completion if any inadequacies are found.  
See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

5.  Finally, the RO should readjudicate the 
veteran's claim, with consideration of 
Cotant v. Principi, 17 Vet. App. 116 (2003) 
and VAOPGCPREC 3-2003 (July 16, 2003).  If 
the determination with respect to this 
claim remains unfavorable, the RO must 
issue a Supplemental Statement of the Case 
and provide the veteran a reasonable period 
of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




